Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on May 13, 2022 is acknowledged.
3.	Claims 1-9 and 13 are pending in this application.
4.	Claims 1-9 and 13 are allowed in this office action.

Declaration under 37 CFR 1.130(a)
5.	Declaration under 37 CFR 1.130(a) filed on May 13, 2022 is acknowledged.


Withdrawn Rejections
6.	Rejection of claims 1-9 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
7.	Rejection of claims 1-8 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Jianqin et al (Nutritional Journal 15, Article Number 35 (2015), pp. 1-32) as evidenced by ClinicalTrials.Gov (NCT02406469, Feb. 2015, pp. 1-8), is hereby withdrawn in view of Applicant’s amendment to the claims, and in view of Applicant’s 37 CFR 1.130(a) declaration.
8.	Rejection of claims 1-9 and 13 under 35 U.S.C. 103 as being obvious over Jianqin et al (Nutritional Journal 15, Article Number 35 (2015), pp. 1-32) as evidenced by ClinicalTrials.Gov (NCT02406469, Feb. 2015, pp. 1-8), in view of pccmarkets.com (https://pccmarkets.com/sound-consumer/2011-07/yogurt/, pp. 1-4, July, 2011), is hereby withdrawn in view of Applicant’s amendment to the claims, and in view of Applicant’s 37 CFR 1.130(a) declaration.

REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: A method of improving the cognitive function of a human free of diagnosed neurological condition and having a diet comprising conventional milk, the method comprising administering to the human an amount of a composition containing beta-casein, wherein at least 90% by weight of the beta-casein is a beta-casein variant that does not produce beta-casomorphin-7 (BCM-7) on digestion in the gut of the human, such that cognitive function is improved and a method of preventing or treating cognitive impairment in a human in need thereof and free of diagnosed neurological conditions and having a diet comprising conventional milk, the method comprising administering to the human an amount of a composition containing beta-casein, wherein at least 90% by weight of the beta-casein is a beta-casein variant that does not produce beta-casomorphin-7 (BCM-7) on digestion in the gut of the human, are free of prior art.
	As indicated in the previous office action, the closest art is Jianqin et al (Nutritional Journal 15, Article Number 35 (2015), pp. 1-32). Jianqin et al teach administering double-blind trials on forty-five Han Chinese subjects; The subjects consumed milk containing both beta-casein types or milk containing only A2 beta-casein (see Methods). Jianqin et al teach that milk containing only A2 beta-casein decreased PD3 symptoms, lower concentrations of inflammation-related biomarkers and BCM-7, and decreased response time and error rate on the Subtle Cognitive Impairment Test (SCIT) (see Results and Conclusions). Jianqin et al study concentrated on decreasing gastrointestinal inflammation and decreasing the lactose intolerance on the patients.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-9 and 13, as set forth in the amendment filed on May 13, 2022, are allowed.

CONCLUSION
Claims 1-9 and 13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654